Citation Nr: 1138251	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-15 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty with the Marine Corps from July 1975 to July 1979.  He also served in the Navy Reserves from May 1986 to May 2005, with active duty from July 2004 to May 2005 in Kuwait.  From September 2005 to November 2007, the Veteran also served in the Army Reserves, with active duty from July 2006 to November 2007 in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and September 208 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's service connection claim for headaches.  The Veteran appealed this decision to the Board.  In March 2011, the Board remanded this matter to obtain an additional medical opinion.  The RO substantially complied with the dictates of the March 2011 remand and the Board may proceed to with its appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  


FINDING OF FACT

The Veteran's tension headaches are not related to an in-service disease or injury.  


CONCLUSION OF LAW

The Veteran's headache disorder was not incurred in or related to service.  38 U.S.C.A. § 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's service connection claim, a letter dated in February 2008 satisfied VA's duty to notify.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As will be discussed below, the Veteran was afforded VA examinations in February 2010 and May 2011 to assess the nature and etiology of his headache disorder.  The Board finds that these examinations and medical opinions are adequate as they are based upon a review of the pertinent evidence, to include the Veteran's claims file.  The examiners also provided reasoned rationale to support her medical opinions.

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case

II.  Service Connection

The Veteran seeks service connection for his headache disorder.   Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for headaches (as organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309.  In this regard, while headaches are a deviation from or interruption of normal functioning, all headaches are not organic nervous disorders.  For example, sinus, vascular and muscle tension headaches would not be considered an organic disease of the nervous system.

Post service treatment records indicate that the Veteran suffers from headaches.  As such, he has a current disability and the Board turns to the issues of in-service incurrence and nexus.  See Davidson, 581 F.3d 1313.  

The Veteran's service treatment records show complaints of headaches as early as 1979.  Specifically, a June 1979 report of medical history shows that the Veteran complained of headaches and the examiner indicated that he had headaches as a result of head trauma two years prior.  There is no prior record of head trauma and the June 1979 separation examination showed that the neurological findings were clinically normal.  It appears that any complaints of headaches in June 1979 resolved as annual physical examinations dated in May 1987, April 1989, May 1993, April 1994, and November 1997 are silent for any complaints of neurological problems.  Further, there are no complaints of headaches during the Veteran's active duty from July 2004 to May 2005.  During the Veteran's active duty from July 2006 to November 2007, service treatment records provide that the Veteran suffered from an injury in November 2006 where he sustained rib fractures and hemothorax status post fall with left chest pain and flank bruising.  In an October 23, 2007 treatment not, the Veteran was seen for review of recent MRI and to receive a clearance letter for discharge.  The examiner explicitly made a finding of no headaches.  The Veteran was discharged from active duty effective November 2007.  The treatment records are silent for any complaints of or treatment for headaches.

A December 2007 VA Wellness and Health Screening, taken a month after service separation, shows complaints of headaches which the Veteran asserted had their onset following his November 2006 in-service injury.  A traumatic brain injury screening was positive at that time.  In a January 2008 traumatic brain injury intake screen for second level evaluation, it was noted that the Veteran was injured in November 2006 as well as being present for other IED/mortar blast exposures.  He indicated that he did not lose consciousness or impairment of sensorium but suffered from headaches.  A March 2008 MRI of the Veteran's brain was normal.  In an April 2008 treatment note, the Veteran complained that his headaches were more cumbersome.  He was assessed with headaches and given a trial dosage of fioricets.  A September 2008 VA neurology treatment note indicates that the Veteran's headaches occurred 3 to 4 times a day originating in the temporal area and radiating to the occipital area.  He was diagnosed with tension headaches. In VA neurology treatment notes dated in November 2009 and January 2010, the Veteran was diagnosed with chronic daily headaches, medication overuse headaches, and headaches with some migrainous features.  

The Veteran was afforded a VA neurological examination in February 2010 to assess the nature and etiology of the Veteran's headache disorder.  During the examination, the Veteran provided that he first developed headaches after sustaining a head injury from a fall during his service in Iraq.  He indicated reporting to treatment for these headaches and was given ibuprofen about a month after the accident.  The Veteran provided that the headaches at that time were located at the bitemporal region and radiated to the bilateral occipital region.  The examiner reviewed the claims file, to include the Veteran's service treatment records and VA medical records, to include a March 2008 MRI of the brain and brain stem.  After review of the claims file and physical examination, the Veteran was assessed with tension type headache.  The examiner opined that the Veteran's condition of headaches was not caused by or a result of his November 2006 in-service fall during military service in November 2006 since the mechanism of injury was not consistent with that required for later development of headaches.  The Board finds this examination adequate as it is based upon a review of the record and the medical opinion is well reasoned.  See Barr, 21 Vet. App. at 311.

Following the March 2011 Board remand, the Veteran's claims file was sent to the same VA examiner who performed the February 2010 VA examination to provide a medical opinion regarding whether the Veteran's headaches were related to his service-connected disabilities and/or the overuse of medication used to control pain for his service-connected disabilities.  The examiner reviewed the claims file and diagnosed the Veteran with tension type headaches.  She opined that it was less likely than not that the Veteran's tension type headaches were caused by or the result of service connected disabilities, to include his chest, lumbar spine, sacrum fracture, left thigh, and rib fracture disabilities and provided that they were not related to any medication taken in associated with these disorders.  The examiner reasoned that the Veteran complained of headaches as far back as 1979.  The examiner then provided that it is more likely than note that the Veteran's tension type headaches were caused by or the result of the usual familial and congenital tension headaches which are frequently seen.  The examiner then provided that the fact that the Veteran complained of headaches within one month of separation from service is fortuitous but not related to his in-service November 2006 fall.  The examiner further opined that the Veteran's headaches are not related to medication overuse for his service connected disabilities but are related to medication overuse as self-treatment for the headaches themselves.  The examiner provided that it is not unusual for ordinary tension headaches to evolve into chronic daily headaches when a person begins to overuse analgesics.  As provided above, the Board finds this VA examination to be adequate and it is based upon a complete review of the claims file and the medical opinion is well-reasoned.  See Barr, 21 Vet. App. at 311.  This examination and the February 2010 VA examination are the only competent etiological opinions associated with the claims file.  As such, the Board gives them much probative weight.  

The Veteran has consistently reported that his headaches started within a month after his November 2006 in-service injury.  Specifically, the Veteran indicated at his March 2008 VA general examination and his February 2010 VA neurological examination that he had suffered from headaches since 2006.  He also testified to this fact at his Board hearing and sought treatment for these headaches within a year of service separation always indicating that these headaches had their onset following his November 2006 in-service fall.  The Veteran's wife also testified that he had begun suffering from headaches after his most recent service separation.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to his headaches.  

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a headache disorder is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his headache disorder.  The Board also finds that the Veteran is not an accurate historian as to his condition.  Specifically, the Veteran noted during his Board hearing that he started to experience headaches shortly after his in-service fall.  He testified to seeking treatment for his headaches during service.  However, service treatment records, to include an October 2007 report, expressly found no headache disorder. This inconsistency weighs against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Accordingly, the evidence of record weighs against a finding of service connection for headaches.  Specifically, post-service medical records do not show a nexus between his headaches and service, his in-service fall, or his in-service disabilities.  The Veteran's complaints are also insufficient to establish a headache disorder given his lack of medical expertise.  

As provided above, service connection for headaches (as organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 C.F.R. §§  3.307, 3.309.  Headaches, however, are not per se an organic disease of the nervous system, and hence, they cannot necessarily be service connected under the presumptive provisions of 38 C.F.R. §§  3.307, 3.309.  The clarifying VA examinations have consistently diagnosed the Veteran with tension type headaches.  There is no competent evidence establishing that these headaches are an organic disease of the nervous system.  Hence, the Board finds that service connection may not be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for headaches is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


